

Letter Regarding Restricted Stock Unit Award Under CNX Resources Corporation
Amended and Restated Equity and Incentive Compensation Plan (“Plan”)
(for Directors)


CNX Resources Corporation (the "Company") hereby awards you restricted stock
units under the Plan. The terms and conditions of this award are set forth in
this letter, the “Terms and Conditions” attachment hereto and the Plan. To the
extent the terms and conditions set forth in this letter or the attachment
differ in any way from the terms set forth in the Plan, the terms of the Plan
shall govern. Capitalized terms not otherwise defined herein or in the "Terms
and Conditions" attachment hereto shall have the meanings ascribed to them in
the Plan.

Name of Recipient:____________________________Award
Date:_______________________, 20__
Number of Shares Subject to Award:
_____ shares of the Company’s common stock
Vesting Schedule:
Upon the earlier to occur of: (i) one year from the Award Date, or (ii) the date
of the next regular annual meeting of the Company’s shareholders which occurs
after the Award Date.
Issuance Schedule:
The shares under your restricted stock units will be issued to you on the
vesting date or if the vesting date is not a business day, on the immediately
following business day (or as soon as reasonably practicable thereafter but in
no event later than the 15th day of the third month following such date),
subject to (i) your satisfaction of all applicable income taxes, and (ii) any
deferral election you may have made with respect to the payment of such
shares.Deferral ElectionTo the extent you have elected to defer the issuance and
receipt of shares (in accordance with the procedures established by the
Company), such shares shall be issued to you in accordance with the terms of the
deferral election form executed by you. Further information concerning such
deferral may be found by referring to a copy of your deferral election form and
the Summary Plan Description for the Equity Incentive Plan attached as Exhibit
A.

You have sixty (60) days following the date of this letter in which to sign and
return to the Company the Acknowledgment section below in order to indicate your
acceptance of the terms and conditions of your award as set forth above and in
the attached Terms and Conditions.
ACKNOWLEDGMENT
I hereby acknowledge and accept the terms and conditions of the restricted stock
unit award evidenced hereby, including the attached TERMS AND CONDITIONS. I
further acknowledge and agree that this letter, the attached terms and
conditions and the provisions of the Plan set forth the entire understanding
between the Company and me regarding my entitlement to receive the shares of the
Company’s common stock regarding such award and supersede all prior oral and
written agreements on that subject.


            SIGNATURE:  _____________________________


            PRINTED NAME: ____________________________
            DATED: __________________________________, 20__




            _________________________________         Nicholas J. DeIuliis
            President and CEO


NAI-1512986830v2


--------------------------------------------------------------------------------



TERMS AND CONDITIONS
        The restricted stock units granted under the Company’s Amended and
Restated Equity and Incentive Compensation Plan (the “Plan”) will entitle you to
receive shares of the Company’s common stock. Each unit represents the right to
receive one share of common stock following the vesting date of that unit.
Unlike a typical stock option program, the shares will be issued to you without
any cash payment required from you. However, you must pay the applicable income
taxes (described below) when due.
        The terms and provisions of your award are subject to the provisions of
the Plan. A copy of the Plan is available upon request from Human Resources.
Other important features of your award may be summarized as follows:
Acceleration of Vesting Events: All of the shares subject to your award will
vest (i.e., will not be subject to forfeiture) upon the occurrence of any of the
following events, and (subject to the terms of your deferral election form, if
applicable) such vested shares will be delivered to you on such date (or as soon
as administratively practical thereafter but in no event later than 15th day of
third month following such date):
        - your death or Disability; or
        - completion of a Change in Control (as such term is defined in the
Plan)1.
Notwithstanding the foregoing, no acceleration of vesting of your shares will
occur if (A) it is determined by the Board that you have: (1) committed an act
of embezzlement, fraud, dishonesty or breach of fiduciary duty to the Company;
(2) deliberately and repeatedly violated the rules of the Company or the valid
instructions of the Board; (3) made any unauthorized disclosure of any of the
material secrets or confidential information of the Company as provided under
the proprietary information covenant set forth below; or (4) engaged in any
conduct that could reasonably be expected to result in material loss, damage or
injury to the Company and/or its Affiliates; or (B) you leave the Company’s
service for any reason other than in connection with one of the events specified
above.
Forfeitability: Should you cease service under circumstances which do not
otherwise entitle you to accelerated vesting of the unvested shares subject to
your award, then your award will be cancelled with respect to those unvested
shares, and the number of your restricted stock units will be reduced
accordingly. You will thereupon cease to have any right or entitlement to
receive any shares of common stock under those cancelled units.
Transferability: The shares issued to you following the vesting of your award
will be registered under the federal securities laws. Sales of those shares will
be subject to any market black-out periods the

1 If accelerated vesting of the shares subject to your award occurs in
connection with a Change in Control, either alone or together with any other
payments or benefits to which you may otherwise become entitled from the Company
and its Affiliates in connection with the Change in Control, would, in the
Company’s good faith opinion, be deemed to be a parachute payment under Section
280G of the Internal Revenue Code, as amended (or any successor provision),
then, unless any agreement between you and the Company provides otherwise, the
number of shares which are to vest on such an accelerated basis under your award
will be reduced to the extent necessary to assure, in the Company’s good faith
opinion, that no portion of your accelerated award will be considered such a
parachute payment. The Company’s good faith opinion on this matter will be
conclusive and binding upon you and your successors. For avoidance of doubt, the
sale of any Affiliate of the Company shall not constitute a Change in Control
for purposes of this Agreement.
NAI-1512986830v2

--------------------------------------------------------------------------------


Company may impose from time to time and must be made in compliance with the
Company’s insider trading policies and applicable securities laws.
Prior to your actual receipt of the shares in which you vest under your award,
you may not transfer any interest in your award or the underlying shares or
pledge or otherwise hedge the sale of those shares, including (without
limitation) any short sale, put or call option or any other instrument tied to
the value of those shares. However, your right to receive any shares which have
vested under your restricted stock units but which remain unissued at the time
of your death may be transferred pursuant to the provisions of your will or the
laws of inheritance following your death.
Federal Income Taxation: You will recognize ordinary income for federal income
tax purposes on the date the shares which vest under your award are actually
issued to you, and you must satisfy your income and other tax obligations
applicable to that income. The amount of your taxable income will be equal to
the closing selling price per share of the Company’s common stock on the New
York Stock Exchange on the issue date times the number of shares issued to you
on that date.
Stockholder Rights: You will not have any stockholder rights, including voting
rights and actual dividend rights, with respect to the shares subject to your
award until you become the record holder of those shares following their actual
issuance to you.
Dividend Equivalent Rights: Should a regular cash dividend be declared on the
Company’s common stock at a time when unissued shares of such common stock are
subject to your award, then the number of shares at that time subject to your
award will automatically be increased by an amount determined in accordance with
the following formula, rounded down to the nearest whole share:
X = (A x B)/C, where
         X = the additional number of shares which will become subject    to
your award by reason of the cash dividend; 
         A = the number of unissued shares subject to this award as of the
record date for such dividend;
         B = the per share amount of the cash dividend; and
         C = the closing selling price per share of the Company’s    common
stock on the New York Stock Exchange on the    payment date of such dividend.
        The additional shares resulting from such calculation will be subject to
the same terms and conditions (including, without limitation, any applicable
vesting requirements, forfeiture provisions and deferral election) as the
unissued shares of common stock to which they relate under the award.
Other Adjustments: In the event of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other similar
change affecting the Company’s outstanding common stock as a class without the
Company’s receipt of consideration, the number and/or class of securities
subject to your award will be appropriately adjusted to preclude any dilution or
enlargement of your rights under the award in accordance with the terms of the
Plan.
NAI- 1512986830v2 2




--------------------------------------------------------------------------------


Proprietary Information Covenant: As a further condition to your right and
entitlement to receive the shares of the Company’s common stock subject to your
award, you hereby agree to abide by the terms and conditions of the following
proprietary information covenant:
        You and the Company agree that certain materials, including (without
limitation) information, data and other materials relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of the Company and its Affiliates,
constitute proprietary confidential information and trade secrets. Accordingly,
you will not at any time during or after your service with the Company and its
Affiliates disclose or use for your own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its Affiliates, any proprietary confidential information or
trade secrets, provided that the foregoing shall not apply to information which
is not unique to the Company or any of its Affiliates or which is generally
known to the industry or the public other than as a result of your breach of
this covenant. You agree that upon termination of your service with the Company
and its Affiliates for any reason, you will immediately return to the Company
all memoranda, books, papers, plans, information, letters and other data, and
all copies thereof or therefrom, which in any way relate to the business of the
Company and its Affiliates, except that you may retain personal notes, notebooks
and diaries. You further agree that you will not retain or use for your own
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of the Company or any
of its Affiliates. Notwithstanding anything contained herein to the contrary,
this Agreement shall not prohibit disclosure of proprietary confidential
information if (i) it is required by law or by a court of competent jurisdiction
or (ii) it is in connection with any judicial, arbitration, dispute resolution
or other legal proceeding in which your legal rights and obligations as a
director or under this Agreement are at issue; provided, however, that you
shall, to the extent practicable and lawful in any such event, give prior notice
to the Company of your intent to disclose proprietary confidential information
so as to allow the Company an opportunity (which you shall not oppose) to obtain
such protective orders or similar relief with respect thereto as may be deemed
appropriate.


Notwithstanding the foregoing, nothing in this Agreement restricts or prohibits
you from reporting possible violations of law or regulation to any governmental
agency or entity, including but not limited to, the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or from making other disclosures that are protected under state or
federal law or regulation. You do not need the prior authorization of the
Company to make such reports or disclosures. You are not required to notify the
Company that you have made any such reports or disclosures. The Company
nonetheless asserts, and does not waive, its attorney-client privilege over any
information appropriately protected by the privilege.


        Failure to Enforce Not A Waiver: The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.


        Legends: The Company may at any time place legends referencing the
provisions of this Agreement, and any applicable federal or state securities law
restrictions on all certificates, if any, representing the shares relating to
this award.


        Governing Law: This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.
NAI- 1512986830v2 3




--------------------------------------------------------------------------------




        Amendments: This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without your consent, modify or amend the terms and conditions of this award,
impose conditions on the timing and effectiveness of the issuance of the shares,
or take any other action it deems necessary or advisable, to cause this award to
comply with Section 409A of the Code (or an exception thereto).


        Section 409A: This Award is intended to be excepted from coverage under
Section 409A and shall be interpreted and construed accordingly.
Notwithstanding, you recognize and acknowledge that Section 409A of the Code may
impose upon you certain taxes or interest charges for which you are and shall
remain solely responsible.


        Notices: Any notice, request, instruction or other document given under
this Agreement shall be in writing and shall be addressed and delivered, in the
case of the Company, to the Corporate Secretary of the Company at the principal
office of the Company and, in your case, to your address as shown in the records
of the Company or to such other address as may be designated in writing by
either party.


        Award Subject to Plan: This Award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference.


        Entire Agreement: This Agreement and the Plan are: (i) intended to be
the final, complete, and exclusive statement of the terms of the agreement
between you and the Company with regard to the subject matter of this Agreement;
(ii) supersede all other prior agreements, communications, and statements,
whether written or oral, express or implied, pertaining to that subject matter;
and (iii) may not be contradicted by evidence of any prior or contemporaneous
statements or agreements, oral or written, and may not be explained or
supplemented by evidence of consistent additional terms.
        Prospectus: An updated prospectus summarizing the principal features of
that Plan has been prepared and distributed by the Company; additional copies of
the updated prospectus are available upon request from the Corporate Secretary
at the Company’s executive offices at 1000 CONSOL Energy Drive, Canonsburg,
Pennsylvania 15317. Attached hereto is a special supplement to such prospectus
which provides certain other relevant information concerning your award. Please
review both the updated plan prospectus and the supplement carefully so that you
fully understand your rights and benefits under your award and the limitations,
restrictions and vesting provisions applicable to the award.




NAI- 1512986830v2 4





--------------------------------------------------------------------------------



EXHIBIT A
See enclosed CD
image01.jpg [image01.jpg]
NAI-1512986830v2